 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     R.S., by and through his Guardian ad     )   Case No.: 2:17-cv-06023-JC
11   Litem, Lisa B. Herrera,                  )
                                              )   ORDER AWARDING EQUAL
12                Plaintiff,                  )   ACCESS TO JUSTICE ACT
                                              )   ATTORNEY FEES AND EXPENSES
13         v.                                 )   PURSUANT TO 28 U.S.C. § 2412(d)
                                              )   AND COSTS PURSUANT TO 28
14   NANCY A. BERRYHILL, Acting               )   U.S.C. § 1920
     Commissioner of Social Security,         )
15                                            )
                  Defendant                   )
16                                            )
17
           Based upon the parties’ Stipulation for the Award and Payment of Attorney
18
     Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C §
19
     2412(d) and Costs Pursuant to 28 U.S.C. § 1920:
20
           IT IS ORDERED that fees and expenses in the amount of $3,796.00 as
21
     authorized by 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920, be
22
     awarded subject to the terms of the Stipulation.
23
     DATE:        May 1, 2019
24
                                                    /s/
25                                   HONORABLE JACQUELINE CHOOLJIAN
                                     UNITED STATES MAGISTRATE JUDGE
26
